DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to 35 USC 112(b) Rejections of Claims 1-12 and 14-18 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-12 and 14-18 have been withdrawn. 
Applicant’s arguments with respect to 35 USC 103 Rejections of Claim 1, based upon Schilling, in view of Smashey and Landrum have been fully considered but they are not persuasive.  Applicant argues that limitations present in former Claim 4 and now in amended Claim 1 render the 35 USC 103 Rejections of Claim 1 improper.  Examiner reminds the Applicant that the limitations of Claim 1 (as amended 11OCT2021) were not present in the Claims as examined in the most recent office action, and therefore the amended claim limitations previously recited in Claim 4 may not be used as an argument against the art based Rejections of the previous office action.  Examiner notes the response to Applicant’s arguments are therefore based upon the claim limitations present, examined and noted in the previous office action. 
Regarding Claim 1, Applicant argues that Schilling is silent to the specific claimed shape and the die set.  Without acquiescing to Applicant’s arguments, Examiner respectfully notes these limitations are not claimed.  With respect to Applicant’s argument that Schilling is silent to “the punch” Examiner assumes Applicant’s argument refer to the piercing punch previously claimed and now removed 
Applicant further states the disclosure of Schilling obviates additional processing steps, citing Schilling (Para [0037]).  Examiner respectfully disagrees.  Schilling does not disclose the elimination of post–casting processing, only improvements in casting molds.  Applicant further states the disclosure of Schilling teaches away from performing additional steps to correct imperfections after casting, citing Schilling (Para [0037]).  Again, Examiner respectfully disagrees and notes that Schilling, in the cited paragraph compares traditional and investment casting processes, which are most often single steps in a greater manufacturing program, and not complete or comprehensive manufacturing processes or programs.  Examiner notes that these are conclusory statements submitted without supporting factual evidence.  Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .... " In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Applicant further argues that Smashey does not teach the previously argued limitations.  Examiner respectfully notes that Schilling does, in fact, disclose the previously recited limitations, as noted in the most recent prior office action and that Smashey is relied upon only to teach the limitations of the investment casting mold. 
Applicant further argues that Kalyani does not teach investment casting.  Examiner notes, as has been previously stated, Kalyani is relied upon to teach near–net forging, not investment casting. 
Applicant further argues that Landrum fails to teach the limitations noted above.  Again, Examiner respectfully disagrees and notes that Landrum is relied upon to teach the specific piercing punch limitation. 
As previously stated, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant further argues that both Kalyani and Landrum teach workpieces of a specific profile and that this precludes both from being relied upon to teach the claimed invention.  Examiner respectfully disagrees and notes that no form of workpiece is claimed.  Applicant further argues that “(p)reserving the tolerances of a shaped part introduces additional challenges” not addressed by cited references and which cannot be overcome without undue experimentation.  Examiner respectfully disagrees and notes that, without acquiescing to Applicant’s arguments, no such limitations are claimed. 
Applicant’s arguments with respect to 35 USC 103 Rejections of Claim 4, based upon Schilling, in view of Smashey and Landrum and further in view of Stevens, have been fully considered but they are not persuasive.  Regarding Claim 4, Applicant argues that Stevens teaches an operation of the die, related to burrs and flashing.  Examiner, respectfully notes that, without acquiescing to Applicant’s arguments, no such limitation is claimed. 
Applicant's arguments filed 11OCT2021, with respect to 35 USC 103 Rejections of Claims 2-3, 5-12, 15-17 have been fully considered but they are not persuasive.  Examiner notes that Applicant makes no specific arguments against the stated Rejections of these claims, relying instead upon the arguments made against Claim 1, from which these claims depend. 
Applicant's arguments filed 11OCT2021, with respect to 35 USC 103 Rejections of Claim 18 have been fully considered but they are not persuasive.  Applicant argues that the amended limitations of Claim 18 render the previous 35 USC Rejections of Claim 18 improper.  Examiner respectfully disagrees and notes, as stated below, the cited prior art references teach the claims as presented 10MAR2021 and as examined in the most recent prior office action.  Applicant argues that Ucman fails to teach the limitations of Claim 18, for which the combination of Schilling, Kalyani and Landrum are relied upon.  Examiner respectfully disagrees and further notes that Ucman is relied upon to teach only CNC machining, polishing and PVD coating, which Ucman does in fact teach, as recognized by the Applicant in the arguments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2016/0256918), hereinafter Schilling in view of Smashey, et alia (US 4,044,815), hereinafter Smashey, Kalyani (US 2015/0050513), hereinafter Kalyani and Stevens (US 5,544,413), hereinafter Stevens. 
Regarding Claim 1, Schilling discloses a method for use in manufacturing a metal part, the method comprising: casting liquid metal (Para [0073], Ln 13) in a ceramic mold (Para [0073], Ln 2); cooling the liquid metal in the ceramic mold to form the metal part ( Para [0073], Ln 14 and Para [007 4], Ln 1 -2); divesting the ceramic mold to thereby release the metal part (Para [0074], Ln 3-4). 
Schilling further discloses the metal part having a shape comprising an internal surface including at least one contoured feature, an external surface comprising a straight, smooth expanse (as illustrated in at least Fig 5). 
Schilling is not explicit to forming a ceramic mold for the metal part via an investment casting process.  
Smashey teaches a method for making an investment casting mold.  Smashey further teaches forming a ceramic mold for the metal part via an investment casting process (Col 1, Ln 8-9 and Col 2, Ln 68-Col 3, Ln 1) (Examiner notes that Claim 1, Ln 1-2 and Ln 51-52 teach the method step of forming a ceramic mold via an investment casting process, and Smashey further teaches the mold may be used for metal parts [Col 1, Ln 10-11 ]).  Smashey further teaches this method eliminates the need for including separate molten metal pouring apparatus which can be costly (Col 1, Ln 21-23). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a ceramic mold for the metal part, as disclosed by Schilling, by the method, via an investment casting process, taught by Smashey, eliminating the need for including costly, separate molten metal pouring apparatus. 
Combined Schilling/Smashey is silent to the metal part including at least one imperfection in a shape of the metal part and shaping the metal part by near-net shape forging to correct the at least one imperfection. 
Kalyani teaches a method of manufacturing hollow products from a cast billet into a final metal part including shaping the metal part by near-net shape forging (Para [0020], Ln 3-5).  Kalyani further teaches using the die set to shape the metal part by near-net shape forging to correct the at least one imperfection (Para [0020], Ln 3-7). 
Examiner notes that although Kalyani is silent to imperfections in castings, the near-net forging process is intended to produce a shape not present before the forging step in the manufacturing process, and therefore the near-net forging process would remove any imperfections resulting from the casting process.  Further, a previous shape may be interpreted as an "imperfection" with respect to a final desired shape. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the casting produced by combined Schilling/Smashey, by near-net forging as taught by Kalyani, and wherein such forging would include removing an imperfection such as that of changing an initial shape into a desired shape, in order to manufacture a metal part from cast material.
Combined Schilling/Smashey/Kalyani is silent to details of the forging method, specifically obtaining a die set for correcting the at least one imperfection, wherein the die set comprises a forging mold having a void compatible with the external surface of the metal part. 
Stevens teaches a method of forging a metal part include a hollow section by forging (Col 3, ln 32-34).  Stevens further teaches obtaining a die set (38) (as illustrated in at least Fig 3) for correcting the at least one imperfection, wherein the die set comprises a forging mold having a void (48) (as illustrated in at least Fig 3) compatible with the external surface of the metal part (as illustrated in at least Fig 3a).  Examiner notes Stevens teaches a workpiece having at least one imperfection (the workpiece being the precision metal preform, Col 3, Ln 29-30, the imperfection being the preformed shape of the workpiece, as compared to the final shape) and therefore the use of the final dies to form the final forging (Col 3, Ln 33-34) has been interpreted as correcting the at least one imperfection.  Stevens further teaches a punch (40’) (42’) having a face compatible with the interior surface of the metal part (Col 6, Ln 36-40; as illustrated at least in Fig.s 4/4a). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the casting produced by combined Schilling/Smashey/Kalyani by use of a die set for correcting the at least one imperfection, wherein the die set comprises a forging mold having a void compatible with the external surface of the metal part and having a punch having a face compatible with the interior surface of the metal part, as taught by Stevens, in order to economically produce the final product. 
Regarding Claim 2, combined Schilling/Smashey/Kalyani/Stevens teaches the method according to Claim 1 as stated above.  Schilling further discloses wherein the investment casting process for forming the ceramic mold comprises: creating a master pattern for the metal part (Para [0042], Ln 1-5 describe the production of the master pattern); creating a master mold from the master pattern (Para [0043], Ln 1-5 describe the production of the master mold); applying wax to the master mold to form a wax mold (Para [0045], Ln 1-2); the wax mold being in the form of the metal part (Para [0021], Ln 10, Para [0041], Ln 3-4 and Para [0046], Ln 2-4); Examiner notes that although Schilling is not explicit to releasing the wax mold from the master mold, this must have been done because after casting the wax mold (Para [0045], Ln 1) the outer surface of the wax mold is machined (Para [0046], Ln 1 ), which could not have happened unless the wax mold had been released from the master mold, the outer surface of the wax mold having been inside and in contact with the master mold hardening, after applying wax to the master mold; applying investment materials to the wax mold to form the ceramic mold (Para [0022], Ln 4-5); and dewaxing the ceramic mold by heating the ceramic mold to melt the wax (Para [0048]). 
Regarding Claim 3, combined Schilling/Smashey/Kalyani/Stevens teaches the method according to Claim 2 as stated above. Schilling further discloses wherein applying investment materials to the wax mold to form the ceramic mold comprises at least one cycle of: coating, wherein coating comprises dipping the wax mold into a slurry of fine refractory material (Para [0022], Ln 3-4); stuccoing, wherein stuccoing comprises applying coarse ceramic particles to the coated wax mold (para ][0022, Ln 5); and hardening, wherein hardening comprises allowing the coated and stuccoed wax mold to cure (Para [0022], Ln 5-6 describes air drying the wax mold in order to allow the slurry and stuccoed mold to cure before repeating the steps of dipping, stuccoing and hardening again). Examiner notes that the coated and stuccoed wax mold has been interpreted as the previously recited ceramic mold of Claim 2, consistent with the Specification Para [0038], Ln 10-14, Pages 9-10. 
Regarding Claim 4, combined Schilling/Smashey/Kalyani/Stevens teaches the method according to Claim 1 as stated above.  While Kalyani teaches forging a hollow part, Kalyani is silent to the details of the forging method, specifically placing the metal part in the forging mold; 
applying a downward compressive force to the metal part with the punch to plastically deform the metal part to adapt to the shapes of the forging mold and the punch face; 
releasing the downward compressive force by lifting the punch; and 
ejecting the forged metal part from the forging mold. 
Stevens teaches a method of forging a metal part include a hollow section by forging wherein the forging comprises: 
placing the metal part in the forging mold (Examiner notes that if the part is forged in the molds, it is placed there); 
applying a downward compressive force to the metal part with the punch (See Figs. 2-4B) to plastically deform the metal part to adapt to the shapes of the forging mold and the punch face (See Figs. 2-4B); 
releasing the downward compressive force by lifting the punch (Examiner notes that if the part is forged multiple times in different molds, the downward compressive force must be released); and 
ejecting the forged metal part from the forging mold (Fig. 6c. Examiner notes that in order for the part to be forged in multiple dies, it would have to be ejected from the previous die. Further, Stevens teaches that ejectors are well known in the art (Col 6, Ln16-17). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the forged product of the Schilling/Smashey/Kalyani combination with the method taught by Stevens, including a forging mold and punch, placing the part in the forging press within the die set and applying downward force using the punch to plastically deform the metal part, then ejecting the metal part after lifting the punch, in order to completely form the part within the die set and eject the metal part for subsequent processing or shipment. 
Regarding Claim 9, combined Schilling/Smashey/Kalyani/Stevens teach the method according to Claim 4 as stated above.  Stevens further teaches the method according to Claim 4, wherein the die set is a first die set, and the near-net shape forging (Col 7, Ln 8-9 substantially supply the definition of near-net forging) is a multistage forging process (Col 5, Ln 41-49) comprising: shaping the metal part with the first die set (38') to correct the first imperfection (Examiner has interpreted the term, "imperfections" as any shape deviating from the final, desired shape); shaping the metal part with a second die set (38") to correct the second imperfection (Examiner has interpreted the term, "imperfections" as any shape deviating from the final, desired shape); and shaping the metal part with a third die set to correct the third imperfection (Any number of sets of dies adapted to completely fill the particular geometry of the die cavity without producing flash or burr may be employed: Col 5, L45-49. Further, Examiner has interpreted the term, "imperfections" as any shape deviating from the final, desired shape); wherein the first imperfection, the second imperfection, and the third imperfection are different from one another (Examiner notes that although the nature and relationship of the imperfections stated above are not explicitly described, any forging operation necessarily deforms the metal part being forged, and thus any subsequent imperfection remaining after a particular forging step could be related to that forging operation and not to the previous state or shape of the metal part) so as to produce a finished metal part that does not need extensive machining after completion. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the forging process taught by Stevens, including a multistage forging process, having a first die set used to correct a first imperfection, a second die set used to correct a second imperfection and a third die set used to correct a third imperfection, in the Schilling/Smashey/Kalyani/Stevens combination so as to produce a finished metal part that does not need extensive machining after completion. 
Regarding Claim 11, combined Schilling/Smashey/Kalyani/Stevens teaches the method according to Claim 1 as stated above.  Schilling does not disclose wherein the metal part is forged to correct a length of the metal part.  Kalyani teaches near net shape forging, wherein the metal part is forged to correct a length of the metal part (Para [0046], Ln 1 & Figs. 2a-2b)  As is known in the art, upsetting is a forging process which changes the dimensions of the forging depending on the orientation of the part in the forging die. It would therefore It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cast metal part of the Schilling/Smashey/Kalyani/Stevens combination, by using the upset forging process to change the dimension of the part to correct the length. 
Regarding Claim 12, combined Schilling/Smashey/Kalyani/Stevens teaches the method according to Claim 1 as stated above.  Schilling does not disclose wherein the metal part is forged to correct a width of the metal part.  Kalyani teaches near net shape forging, wherein the metal part is forged to correct a width of the metal part (Para [0046], Ln 1 & Figs. 2a-2b).  As is known in the art, upsetting is a forging process which changes the dimensions of the forging, depending on the orientation of the part in the forging die.  It would therefore It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cast metal part of the Schilling/Smashey/Kalyani/Stevens combination, by using the upsetting forging process as taught by Kalyani to change the dimension of the part to correct the width. 
Regarding Claim 16, combined Schilling/Smashey/Kalyani/Stevens teaches the method according to Claim 4.  Stevens further teaches wherein shaping the metal part is achieved by a single application of the punch to the metal part in the forging mold (Col 6, Ln 32). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casting produced by the method disclosed by the Schilling/Smashey/Kalyani/Stevens combination by adding the near-net forging method taught by Stevens in which the shaping the metal piece is achieved by a single application of the punch to the metal part in the forging mold, thus producing a compact, economical forging process.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Smashey, Kalyani and Stevens and further in view of Ucman (US 2006/0118177), hereinafter Ucman. 
Regarding Claim 6, combined Schilling/Smashey/Kalyani/Stevens teach the method according to Claim 1 as stated above. The Schilling/Smashey/Stevens combination does not disclose the method further comprising machining the metal part after forging with a computerized numerical control (CNC) machine.  Kalyani teaches near net shape forging, but is silent to the method further comprising machining the metal part after forging with a computerized numerical control (CNC) machine. Ucman teaches forming a metal part core and then forging the metal part.  Ucman further teaches after-treatments of forged metal parts including machining the metal part after forging with a computerized numerical control (CNC) machine (Para [0022], Ln 6). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casting produced by the method disclosed by the Schilling/Smashey/Kalyani/Stevens combination, to further include a subsequent machining step, as taught by Ucman, using a CNC machine to create the desired dimensions for the metal part, thus improving the overall part quality and reducing the machining time required to produce the metal part. 
Regarding Claim 7, combined Schilling/Smashey/Kalyani/Stevens teach the method according to Claim 1 as stated above. The Schilling/Smashey/Kalyani/Stevens combination does not disclose polishing the metal part after forging. Ucman teaches forming a metal part core and then forging the metal part.  Ucman further teaches after-treatments of forged metal parts including the step of polishing the metal part after forging (Para [0022], Ln 22), to smooth and topologically blend the surface of the metal part.  Ucman further teaches the advantage of polishing which can remove surface stress risers caused by surface abnormalities. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further process the forged part of the Schilling/Smashey/Kalyani/Stevens combination by a polishing step, as taught by Ucman, to remove surface stress risers caused by surface abnormalities. 
Regarding Claim 8, combined Schilling/Smashey/Kalyani/Stevens teach the method according to Claim 1 as stated above. The Schilling/Smashey/Kalyani/Stevens combination does not disclose applying a protective coating to the metal part after forging via physical vapor deposition (PVD). Ucman teaches forming a metal part core and then forging the metal part.  Ucman further teaches after-treatments of forged metal parts including the step of applying a protective coating to the metal part after forging via physical vapor deposition (PVD) (Para [0013], Ln 9).  Ucman further teaches applying the coating can improve certain physical characteristics of the metal core, such as lubricity and corrosion resistance. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a subsequent step of applying a protective coating to the Schilling/Smashey/Kalyani/Stevens combination, as taught by Ucman, to improve certain physical characteristics of the metal core, such as lubricity and corrosion resistance. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Smashey, Kalyani and Stevens and further in view of Stoychey, et alia (US 2010/0038873), hereinafter Stoychey. 
Regarding Claim 10, combined Schilling/Smashey/Kalyani/Stevens teach the method according to Claim 1 as stated above.  The Schilling/Smashey/Kalyani/Stevens combination does not disclose wherein the imperfection is a torsional imperfection of the metal part and the metal part is forged to correct a torsional imperfection of the metal part. Stoychey teaches it is known in the casting arts imperfections can exist, torsional being one imperfection (Para [0007], Ln 1 & 4).  Stoychey further teaches a cast hollow metal part, wherein the metal part is forged to correct the torsional imperfection of the metal part (Para [0007], Ln 4-6, 9-10 describe forging the metal part to achieve the benefit of a more uniform thickness, better dimensional stability during heat treatment and improved resistance to bending and torsion, thus removing the torsional imperfection of low resistance to torsion). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify forging process taught by the Schilling/Smashey/Kalyani/Stevens combination, to include the forging step, as taught by Stoychey, which would allow for forging the casting of Schilling to correct a torsional imperfection of the metal part. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Smashey, Kalyani and Stevens and further in view of Sigworth, et alia (US 2003/0190252), hereinafter Sigworth. 
Regarding Claim 15, combined Schilling/Smashey/Kalyani/Stevens teach the method according to Claim 1 as stated above. The Schilling/Smashey/Kalyani/Stevens combination does not disclose the method further comprising applying a flat press to the metal part to straighten the metal part after casting and before shaping with near-net shape forging. Sigworth teaches a cast hollow metal part, applying a press (Para [0030], Ln 20-22) to the metal part to straighten the metal part after casting. Sigworth further teaches that the cast metal part may be forged after near net shape casting (Para [0031], Ln 1-7). Examiner notes that although Sigworth is silent to a flat press, the process of straightening results in a flattened metal part and therefore the press can be considered a flat press. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casting disclosed by Schilling to using the forging process taught by the Schilling/Smashey/Kalyani/Stevens combination, to include the step of flattening the metal part before near-net forging, as taught by, Sigworth to improve the part geometry prior to near-net forging. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling, in view of Smashey, Kalyani and Stevens and further in view of Poe (US 3,114,948), hereinafter Poe. 
Regarding Claim 17, combined Schilling/Smashey/Kalyani/Stevens teaches the method according to Claim 1.  The Schilling/Smashey/Kalyani/Stevens combination is silent to wherein the investment casting process includes forming a gating system, the gating system being removed prior to forging the metal part. Poe teaches the investment casting process includes forming a gating system, the gating system being removed prior to forging the metal part (Col 10, Ln 44-45 describe a gating system and Col 10, Ln 53-54 describe removing the gating system after the molding process is completed). Poe further teaches that the advantage of his process is utilization of the investment casting process to its fullest economic advantage. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casting disclosed by the Schilling/Smashey/Kalyani/Stevens combination to include the gating system, as taught by Poe, to utilize the investment casting process to its fullest economic advantage. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Kalyani, Stevens and Ucman. 
Regarding Claim 18, Schilling discloses a method for making a complex metal part, the method comprising: 
creating a master mold for the metal part (Para [0043], Ln 1-5 describe the production of the master mold); 
applying wax to the master mold to form a wax mold (Para [0045], Ln 1-2); 
applying investment materials to the wax mold to form the ceramic mold (Para [0022], Ln 4-5); dewaxing the ceramic mold by heating the ceramic mold to melt the wax (Para [0048]); 
casting liquid metal (Para [0073], Ln 13) in the ceramic mold (Para [0073], Ln 2), and cooling the liquid metal until it forms a solid metal part (cools down and hardens: Para [0053], Ln 9); 
divesting the ceramic mold to thereby release the metal part formed in the shape of the ceramic mold (Para [0074], Ln 3-4). 
Schilling further discloses the metal part having a shape comprising an internal surface including at least one contoured feature, an external surface comprising a straight, smooth expanse (as illustrated in at least Fig 5). 
Schilling is silent to the metal part including at least one imperfection in a shape of the metal part and shaping the metal part by near-net shape forging to correct the at least one imperfection. 
Kalyani teaches a method of manufacturing hollow products from a cast billet into a final metal part including shaping the metal part by near-net shape forging (Para [0020], Ln 3-5).  Kalyani further teaches using the die set to shape the metal part by near-net shape forging to correct the at least one imperfection (Para [0020], Ln 3-7). 
Examiner notes that although Kalyani is silent to imperfections in castings, the near-net forging process is intended to produce a shape not present before the forging step in the manufacturing process, and therefore the near-net forging process would remove any imperfections resulting from the casting process.  Further, a previous shape may be interpreted as an "imperfection" with respect to a final desired shape. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the casting produced by Schilling, by near-net forging as taught by Kalyani, and wherein such forging would include removing an imperfection such as that of changing an initial shape into a desired shape, in order to manufacture a metal part from cast material.
Combined Schilling/Kalyani is silent to details of the forging method, specifically obtaining a die set for correcting the at least one imperfection, wherein the die set comprises a forging mold having a void compatible with the external surface of the metal part. 
Stevens teaches a method of forging a metal part include a hollow section by forging (Col 3, ln 32-34).  Stevens further teaches obtaining a die set (38) (as illustrated in at least Fig 3) for correcting the at least one imperfection, wherein the die set comprises a forging mold having a void (48) (as illustrated in at least Fig 3) compatible with the external surface of the metal part (as illustrated in at least Fig 3a).  Examiner notes Stevens teaches a workpiece having at least one imperfection (the workpiece being the precision metal preform, Col 3, Ln 29-30, the imperfection being the preformed shape of the workpiece, as compared to the final shape) and therefore the use of the final dies to form the final forging (Col 3, Ln 33-34) has been interpreted as correcting the at least one imperfection.  Stevens further teaches a punch (40’) (42’) having a face compatible with the interior surface of the metal part (Col 6, Ln 36-40; as illustrated at least in Fig.s 4/4a). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the casting produced by combined Schilling/Kalyani by use of a die set for correcting the at least one imperfection, wherein the die set comprises a forging mold having a void compatible with the external surface of the metal part and having a punch having a face compatible with the interior surface of the metal part, as taught by Stevens, in order to economically produce the final product. 
Combined Schilling/Kalyani/Stevens is silent to shaping the metal part with near-net shape forging; machining the metal part with a computerized numerical control (CNC) machine; polishing the metal part; and applying a protective coating to the metal part via physical vapor deposition (PVD). 
Ucman teaches a method for manufacturing a metal workpiece (Para [0005], Ln 2-3), an analogous art to the claimed invention.  Ucman further teaches after-treatments of forged metal parts including machining the metal part with a computerized numerical control (CNC) machine (Para [0022], Ln 6); 
polishing the metal part (Para [0022], Ln 22); and 
applying a protective coating to the metal part via physical vapor deposition (PVD) (Para [0013], Ln 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further process the forged part as taught by the combined Schilling/Kalyani/Stevens to include the machining process, as taught by Ucman, using a CNC machine to create the desired dimensions for the metal part, thus improving the overall part quality and reducing the machining time required to produce the metal part; 
to further include a subsequent polishing step, as taught by Ucman, to remove surface stress risers caused by surface abnormalities; 
and to further include a subsequent step of applying a protective coating, as taught by Ucman, to improve certain physical characteristics of the metal core, such as lubricity and corrosion resistance. 
Claims 5, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Smashey, Kalyani, Stevens and Landrum (US 6,053,023), hereinafter Landrum. 
Regarding Claim 5, combined Schilling/Smashey/Kalyani/Stevens teaches the method according to Claim 1 as stated above. Schilling does not disclose wherein the near-net shape forging is cold forging. Kalyani teaches near net shape forging, but is silent to wherein the near-net shape forging is cold forging. Landrum teaches forming hollow articles by near-net forging, wherein the near-net shape forging is cold forging (Col 3, 39-58) which has several distinct advantages including reducing material usage and scrap and high precision. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cold forging process as the near-net forging process of combined Schilling/Smashey/Kalyani/Stevens in order to reduce material usage and scrap as taught by Landrum. 
Regarding Claim 21, combined Schilling/Smashey/Kalyani/Stevens teaches the method according to Claim 1 as stated above.
The combination of Schilling and Smashey does not disclose wherein the metal part contains a perforation and is subjected to piercing to correct a dimension of the perforation.  Kalyani teaches near net shape forging and further teaches forming a bore (Figs. 2a-2b), but does not teach wherein the metal part is subjected to rough piercing to correct a dimension of a perforation. 
Landrum teaches a method of cold forging a hollow article by near-net forging, the metal part including a perforation, and afterward, the method further includes a piercing step of piercing the metal part with a piercing punch inserted in the perforation to correct a dimension of the perforation (Col 6, Ln 11 ; Examiner notes this is the first piercing step). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the step of forming a bore in the casting and near-net forging, as disclosed by the combination of Schilling, Smashey and Kalyani, to include the rough piercing step after forming the bore as taught by Landrum, in order to create a rough shaped hole in the metal part. 
Regarding Claim 22, combined Schilling/Smashey/Kalyani/Stevens/Landrum teaches the method according to Claim 21 as stated above.
Landrum further teaches the piercing punch is inserted in the perforation in a first piercing step (Col 6, Ln 11), and
the method further includes a second piercing step to correct the dimension of the perforation to a stricter dimensional tolerance than the first piercing step (Col 6, Ln 32-34; Examiner notes that the teaching of Landrum describes a second piercing operation which correct the dimension of the perforation to a stricter dimensional tolerance than the rough piercing previously performed). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include the fine piercing step, as taught by Landrum, in order to correct the dimension of the perforation to a stricter dimensional tolerance than the rough piercing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng (CN 159813) ,hereinafter Peng. Peng teaches casting with an investment casting mold. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725